            Case 1:20-cv-03388 Document 2 Filed 11/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MICHIGAN WELFARE RIGHTS
ORGANIZATION,
23 E. Adams Street, 4th Floor
Detroit, MI 48226;                       Case No. 1:20-cv-03388
MAUREEN TAYLOR,                          NOTICE OF ERRATA REGARDING
c/o NAACP Legal Defense &                PLAINTIFFS’ COMPLAINT FOR
Educational Fund, Inc.                   DECLARATORY AND INJUNCTIVE
40 Rector St., 5th Floor                 RELIEF
New York, NY 10006;

NICOLE HILL,
c/o NAACP Legal Defense &
Educational Fund, Inc.
40 Rector St., 5th Floor
New York, NY 10006;

and TEASHA JONES,
c/o NAACP Legal Defense &
Educational Fund, Inc.
40 Rector St., 5th Floor
New York, NY 10006,

                       Plaintiffs,

v.

DONALD J. TRUMP,
President of the United States, in his
personal capacity,
1600 Pennsylvania Ave. NW
Washington, DC 20500;

and DONALD J. TRUMP FOR
PRESIDENT, INC.,
725 5th Ave.
New York, NY 10022,

                       Defendants.
             Case 1:20-cv-03388 Document 2 Filed 11/23/20 Page 2 of 2




       Plaintiffs hereby submit a Notice of Errata regarding their Complaint for Declaratory and

Injunctive Relief filed November 20, 2020 (Dkt. No. 1), which omitted addresses for each of the

parties from its caption page.

       Accordingly, Plaintiffs submit as Exhibit 1 hereto their Corrected Complaint for

Declaratory and Injunctive Relief, which now includes addresses for each of the parties on its

caption page pursuant to LCvR 5.1(c).

Dated: November 23, 2020

                                             Respectfully submitted,

                                             /s/ Samuel Spital
                                             Janai S. Nelson*
                                             Samuel Spital
                                             (D.D.C Bar No. SS4839)
                                             Monique N. Lin-Luse*
                                             Anuja D. Thatte*
                                             NAACP LEGAL DEFENSE & EDUCATIONAL
                                             FUND, INC.
                                             40 Rector St., 5th Floor
                                             New York, NY 10006
                                             (212) 965-2200
                                             *Pro hac vice applications forthcoming

                                             Counsel for Plaintiffs




                                               2
